DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 2021 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 22 December 2020 is insufficient to overcome the rejection of the claims based upon 35 USC 101 as set forth in the last Office action for the reasons set forth below in the arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

The disclosure indicates light is magnetized then reflected to the ground to levitate the platform ([0032]). This is purportedly achieved by repelling the magnetic field created by the light with a cooled superconductor ([0035]). No other detail of the interaction is provided.
The magnetism of light is extremely small. As noted in “Measuring the Magnetism of Light,” the degree of magnetism is roughly 10000 times smaller than the electric field. This indicates that the provided light would need to be incredibly intense in order to provide the required magnetism to repel an object, much more than would be reasonably feasible in a moving platform/vehicle as disclosed.
Radiation pressure is used to propel solar sailing spacecraft. However, even with a source as massive as the sun, the pressure created is generally small (measured in microPascals even at distance 1/3 to Earth). Solar craft require very large sails to provide even minor forces (800 x 800 meters to produce roughly 1 pound of force near Earth). Further, solar craft in space have effectively no forces acting in opposition to movement, e.g. friction, etc.
In a general sense, it would require a 100,000 W source at a distance of two meters to generate roughly 13.2 micro Pascals of pressure, or roughly 1.9 x 10-9 pounds per square inch. As a comparison, a car’s tire is set at roughly 30-35 pounds per square inch.
Light has effectively no mass, and a very weak magnetic field and radiation pressure. Any substantial mass that would be levitated on Earth would effectively outweigh the field or 
The disclosure illustrates issues pertaining to the feasibility of this type of levitation, e.g. [0021], such as the “large energy demands.” These concerns are supposedly overcome by the features of the invention. Specifically, the combination with “quantum locking” is noted to overcome the disadvantages. However the disclosure only refers to general application of the claimed features without providing any specific discussion or evidence as to how these issues are overcome, e.g. how the “quantum locking” enables the laser levitation to overcome its understood limitations in order to levitate the entire vehicle. Further, the disclosure lacks any discussion regarding the field strengths and power requirements, concerns addressed above.
Because the light pressure is insufficient to provide levitation, another manner for levitation must be recognized. As disclosed, the device effectively provides a source of energy for levitation (e.g. laser) and a target (reflector) for levitation that are both upon the same vehicle. Quantum locking permits the locking of a levitating object relative to a source of a magnetic field. However, the device does not provide any levitating or locking relative to the ground, thus to enable separation between the vehicle and the ground. In other words, the target may be levitated relative to the source, but there is nothing to then promote levitation with respect to the ground. It is in effect a closed system, as there is no corresponding magnetic field applied from the ground to act upon the vehicle.
.
Claims 1-20 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The examiner requests a working model, or evidence thereof (e.g. video of use), to counter any claims of enablement or inoperability. See 37 CFR 1.91(b) and MPEP 608.03.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/284,129 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the invention has credible utility, the applicant has provided a declaration to counter such claims. It is noted that the declaration is provided by the inventor, rather than a third-party.
The declaration responds to the lack of a repellant surface by discussing the use of reflecting lasers (source) to levitate a platform (target). However, the disclosure requires that both the laser source and the platform must be levitated relative to the ground, as they are both components of the moving/levitating vehicle itself. While the lasers may levitate the disc, in order to levitate both the source and the target, there must be a third, eternal, component to act upon the system as a whole. The neither the disclosure nor the declaration discusses this external source, for example as a Maglev train provides from its rail. One of ordinary skill, when left to that which is provided, would understand that the disclosure relates to levitation of a closed system from within the closed system. This violates known laws of physics. The evidence provided (“Light Controlled Levitating Magnets”) further evinces such, as only the magnets are described to levitate, while the lasers remain otherwise unaffected and unmoving.
The declaration further discusses the interaction between the magnetic fields produced and gravitational forces. There is no evidence or discussion relating to this interaction, which is a necessary and fundamental component of the inventor’s purported evidence.
micro Pascals of pressure, or roughly 1.9 x 10-9 (0.0000000019) pounds per square inch (as noted by the radiation pressure calculator, provided). As a comparison, a car’s tire is set at roughly 30-35 pounds per square inch. It would require a substantial power source and emitter over an extremely large area to provide a pressure that could remotely accommodate the weight of a vehicle.
The applicant is advised to submit evidence, including, but not limited to, a working model, relating to the operation of the invention to overcome the utility rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619